Citation Nr: 1729588	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee condition.

2.  Entitlement to a rating in excess of 10 percent for a right knee condition. 

3.  Entitlement to a rating in excess of 10 percent for a low back condition.

4.  Entitlement to an initial compensable rating for skin cancer manifested by residuals scars of basal cell carcinoma.

5.  Entitlement to an initial compensable rating for sinusitis.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for an ear condition with symptoms of vertigo, tinnitus and hearing loss to include Meniere's syndrome.  	

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION
 
Veteran represented by: Thomas P. F. Kiely, Esquire.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1992 and February 2005 to April 2009 with service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2010 (basal cell carcinoma, sinusitis, ear condition, and hypertension) and February 2010 (low back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has recharacterized the claims to better reflect the Veteran's contentions.

The Veteran testified at a Board hearing in front of the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of the hearing is associated with the claims file.  The Veteran testified previously at a July 6, 2016 Board hearing.  Unfortunately, the transcript is unavailable due to technical difficulties.  



The Board notes that the Veteran expressed during his January 2017 Board hearing that he wished to conditionally withdraw any remaining appeals to the Board upon receipt of a combined 100 percent disability rating.  Thereafter, the Veteran identified several issues which have not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  The issues identified during the hearing were service connection for posttraumatic stress disorder with possible clear and unmistakable error and additional facial scarring.  Additionally, the Veteran submitted evidence at the time of the Board hearing which indicated possible increased rating claims for his service-connected conditions of varicose veins, a right shoulder condition, gastroesophageal reflux disease with hiatal hernia and gastritis, a right hip condition, seasonal allergic rhinitis, and a right foot stress fracture/bunion.  However, as noted, it appears that the Veteran only wishes to file these claims conditionally, dependent on the outcome of the matters currently on appeal.  At this time, no further action is warranted.    

As it appears that the Veteran is seeking a total rating, the Board concludes that TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for a right knee, left knee, low back, skin cancer, and sinusitis conditions and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension pre-existed the Veteran's second period of active duty and underwent an increase in severity during this period; the evidence does not clearly and unmistakably show that the Veteran's pre-existing condition was not aggravated by military service.

2.  Resolving reasonable doubt in favor of the Veteran, Meniere's syndrome with symptoms of vertigo, tinnitus and hearing loss has been shown to be etiologically related to service.

3.  The Veteran has not been shown to have hearing loss that meets the criteria under 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for Meniere's syndrome with symptoms of vertigo, tinnitus and hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).
Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).




Hypertension

The Veteran asserts that hypertension, a condition diagnosed between his first and second period of active duty, was aggravated beyond its natural progression during his second period of active duty which included service in Afghanistan.  

As there is no evidence of an examination at entry into the Veteran's second period of active duty beginning February 2005, the presumption of soundness is not applicable.  Regardless, the Board finds that the medical evidence of record clearly establishes that hypertension was extant at the time he was called to active duty in February 2005, as detailed below.  

After discharge from his first period of active duty service in September 1992, private treatment records from Dr. G indicate that the Veteran was borderline hypertensive in July 1999 and that additional readings were needed.  In April 2000, the Veteran was instructed to check his blood pressure regularly before coming in for treatment.  In February 2001, the Veteran was assessed with hypertension in need of pharmaceutical therapy and lifestyle changes.  In a May 2002 Reserve report of medical history, the Veteran reported high blood pressure.  In the physician's summary, it was noted that the Veteran was on medication for high blood pressure (hypertension) since 2000.  In private treatment records from Dr. H in February 2004, the Veteran's hypertension was noted to be poorly controlled.  See VBMS private treatment records dated April 30, 2004.  

Although the presumption of soundness does not apply, the Board turns to whether the presumption of aggravation at 38 U.S.C.A. § 1153 is applicable.  As explained above, if the evidence of record establishes that the Veteran's pre-existing disability is shown during active service, aggravation is presumed (related to service), unless clear and unmistakable evidence shows that such worsening is due to the natural progression of the condition.  

Service treatment records (STRs) reflect treatment of hypertension during his second period of active duty from February 2005 to April 2009 which included altering medications for better control of the condition.  For example, the Veteran's blood pressure was noted be elevated in a December 5, 2006 treatment record.  In multiple treatment records from 2006 and 2007, the Veteran's medication was altered and/or increased for control of the condition.  See STRs dated October 3, 2006, September 14, 2007 and November 1, 2007.  However, in a January 7, 2008 record, the Veteran's hypertension was noted to have improved.  

Prior to deployment, the Veteran underwent a March 2008 health assessment, the Veteran was deemed deployable (to Afghanistan).  In a March 2009 exit health assessment, the Veterans hypertension was noted to be controlled with current regimen.  See e.g., STRs dated in VBMS as May 14, 2009 (pgs. 2-10, 87-89 (March 2008) of 118.

The Veteran submitted a July 2016 private evaluation in support of his claim.  The physician noted a review of the claims file, including STRs and a clinical interview with the Veteran.  The examiner opined that the Veteran's hypertension was as likely as not significantly aggravated by military service, including combat during his second period of active duty (phrased as the period "beyond 2005" by the physician).  The physician rationalized that his hypertension was easily controlled prior to active duty.  While in Afghanistan, he was under close medical attention for high blood pressure.  STRs documented aggravation of the illness with extended and intense military service.  During his period of active duty the Veteran was very fit, within healthy weight standards and worked out daily.  The military physicians documented the severity of his hypertension and had to change his prescribed medications.  Additionally, the examiner found that his service-connected right, knee, left knee, low back and shoulder conditions, aggravated the condition due to difficulty controlling his weight.  There is no contrary medical opinion of record.

In light of the documented in-service treatment of hypertension, including altering medications in attempts to better control the condition and the positive medical opinion, the Board concludes that the presumption of aggravation applies, as it is at least as likely as not that the Veteran's hypertension increased in severity during his active duty service.  Additionally, it has not been established by clear and unmistakable evidence that the increase in severity of the Veteran's hypertension was due to the natural progress of the condition.  Thus, the presumption of aggravation has not been rebutted.

As the credible and probative evidence of record does not establish clearly and unmistakably that the pre-existing hypertension was not aggravated by service, the Board finds the service connection for hypertension is established and the claim must be granted.

Ear condition 

The Veteran asserts entitlement to service connection for a bilateral ear condition with symptoms of hearing loss, vertigo and tinnitus which has been diagnosed as Meniere's syndrome.  The Veteran contends that his duties during both periods of service, as an airborne ranger and in a combat zone caused his ear condition.  Specifically, he asserts that his military duties exposed him to significant noise and multiple head injuries, including a concussion leading to his current condition.  

The Veteran has identified multiple sources of noise exposure, pertinently, he asserts noise occurred from jet engines, weapons fire, rocket attacks and improvised explosive devices (IEDs).  Additionally, he reports having head injuries and a concussion.  While in Afghanistan, he had regular exposure to rocket attacks and IEDs.  Jet engine noise occurred often as he conducted nearly 150 airborne jumps.  A number of airborne jumps were conducted with heavy combat equipment and he had a multiple hard lands where he was "knocked out" due to circumstances such as missed drop zones.  As a ranger instructor, he fell off a cliff and was treated for a concussion.  He highlighted two instances of nearby IED exposures during his combat deployment which resulted in temporary symptoms of tinnitus, hearing loss and/or headaches, imbalance or blurred vision immediately thereafter.   See Board hearing transcript and July 2016 private evaluation.

As an initial matter, the Veteran has a current diagnosis of Meniere's syndrome with symptoms of tinnitus, vertigo and hearing loss.  See July 2016 private evaluation.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Despite some indication of hearing loss, the Veteran does not have a current diagnosis of left or right ear hearing loss disability for VA purposes.  The August 2009 VA examination showed pure tone thresholds from 500 to 4000 Hertz in the left ear of 15, 25, 15, 30 and 20 decibels and in the right ear of 5, 5, 0, 20, and 15 decibels, respectively.  Speech recognition scores were 94 (left ear) and 98 (right ear).  Although the pure tone threshold in the left ear at the 3000 Hertz level was above 25 decibels, indicating some degree of hearing loss, there was only one such elevated threshold and no threshold was above 40 decibels.  As there is no current hearing loss disability shown, service connection cannot be granted at this time, regardless of any of the other evidence of record.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Military personnel records and the Veteran's STRs support the Veteran's contentions of acoustic trauma, head injuries and treatment of a concussion.  The Veteran's DD-214 indicates a primary specialty of infantry officer and also as an operations, plans and training officer.  A military personnel record of assignments indicates that he was an airborne ranger and pathfinder.  He served in Afghanistan from March 2008 to December 2008 and was in a designated "imminent danger pay area."  He received a Bronze Star medal and an Afghanistan Campaign Medal, among others.  He has a ranger badge, a pathfinder badge and a master parachutist's badge.  A jump record reflects over a hundred documented jumps from 1973 to 1992, including multiple jumps while carrying combat equipment.  

STRs document head injuries and treatment of a concussion during the Veteran's first period of service.  The Veteran was treated for a forehead laceration in November 1986 from a box hitting him; the Veteran reported this to be a "head injury" in a subsequent June 1992 report of medical history, which was detailed in the physician's summary to be stiches for a laceration.  See STRs dated in VBMS as November 20, 2014, pg. 55, 79 of 131.  Thereafter, records reflect that the Veteran was treated for a slight concussion in March 1978 after a helicopter drop with trauma to the head and back.  In a May 1981 report of medical history, the Veteran endorsed a head injury.  The physician's summary detailed that the Veteran suffered two head injuries which were not disabling.  The physician did not provide any further detail regarding the two head traumas.  See STRs dated in VBMS as November 20, 2014, pg. 11, 70 of 114.  

Although nearly illegible, it is of note that a pre-service treatment record reveals at least two documented concussions prior to active duty.  Indeed, an October 31, 1973 emergency room record states that it had been one full year since his last concussion.  See STRs dated in VBMS as November 20, 2014, pg. 18 of 39.  

The combat presumption under 38 U.S.C.A. § 1154(b) is applicable to the Veteran's reported injuries during his second period of service while serving in Afghanistan, as such, the Veteran's statements including noise exposure and two instances of near proximity IED blasts are accepted.  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

STRs do not reflect treatment or diagnosis of Meniere's syndrome or any chronic vertigo, hearing loss or tinnitus during either period of service. 

In support of his claim, the Veteran submitted a July 2016 private evaluation by a Board certified physician of psychiatry and neurology in general psychiatry.  The physician noted a review of the claims file, including STRs and a clinical interview with the Veteran.  The physician clarified that the Veteran reported hearing problems in both ears, not just the left, though the left ear hearing loss was more noticeable.  He explained that the Veteran's hearing loss problem was complicated by unbalanced audibility and tinnitus sounds and irritations.  The physician provided considerable detail regarding the Veteran's symptoms of vertigo, tinnitus and the impact of the symptoms on his daily life.  The symptoms of vertigo, tinnitus and hearing loss were as likely as not supportive of a Meniere's disease diagnosis.  Within the report, an in-service concussion incurred during ranger training was noted.  The medical professional determined that the associated symptoms described by the Veteran after his two instances of exposure to IED blasts were consistent with symptoms of concussions.  Additional concussions were noted to have occurred prior to military service while playing football.  The physician found that the onset and persistence of symptoms and diagnosis of Meniere's disease was consistent with the history of multiple parachute jumps, exposure to combat, exposure to loud noises and a history of multiple concussions.  The physician opined that the Meniere's disease, manifested by tinnitus, hearing loss and balance problems, was as likely as not due to and a consequence of the Veteran's military service, including combat.  The examiner described the nature of the Veteran's military service as active and extremely physical.  

The Board finds that this is a competent medical opinion that is favorable evidence of a link between the Veteran's Meniere's condition and his military service.  Although the physician discussed pre-service concussions and cited a "history of multiple concussions" to support his positive opinion without clarifying whether he only considered concussions incurred while on active duty (or whether they were distinguishable), he ultimately opined that the Veteran's Meniere's syndrome is as likely as not etiologically related to active duty service and the Board resolves any reasonable doubt in his favor.  There is no contrary medical opinion of record.

Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to service connection for Meniere's syndrome is granted.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hypertension is granted.  

Service connection for Meniere's syndrome with symptoms of vertigo, tinnitus and hearing loss is granted.

 
REMAND

For the Veteran's increased rating claims of his service-connected right knee, left knee, low back, residuals of basal cell carcinoma, and sinusitis, the Veteran has recently submitted evidence of a worsening of the conditions as shown by a July 2016 private evaluation.  The Veteran was afforded VA examinations in February 2009 (knee), August 2009 (skin and sinus), and February 2010 (back).  

Although the July 2016 private evaluation was provided by the Veteran and suggests a worsening of the above conditions, it does not provide sufficient medical evidence to accurately rate the disabilities.  

For the Veteran's bilateral knee and low back conditions, the private report does not include any documented range of motion findings.  

For the Veteran's residuals of basal cell carcinoma, the private report does not include a discussion of the size or characteristics of the Veteran's scars associated with his skin cancer.  

For the Veteran's sinusitis, the physician found that the Veteran exceeded the requirement of having 3 or more incapacitating episodes per year requiring antibiotic treatment and more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  However, the Board finds this problematic as the examiner failed to identify supporting information other than noting that the Veteran has continuous sinusitis.  For example, the examiner did not provide the name(s) of the antibiotics prescribed more than 3 times per year or identify any doctor prescribed bedrest, which appear to be absent from treatment records.  

In light of the above deficiencies in the July 2016 evaluation, the Board finds updated VA examinations for the Veteran's bilateral knee, low back, residuals of basal cell carcinoma, and sinusitis must be provided.

The claim for TDIU should also be development on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim for TDIU.

2.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his right knee, left knee, low back, residuals of basil cell carcinoma, and sinus conditions.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

For the Veteran's right and left knee conditions: 

All symptoms of the Veteran's conditions should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner should state whether there is: impairment of the tibia and fibula including malunion or nonunion (if so, whether the Veteran's knee disability is slight, moderate, or marked or whether there is loose motion requiring a brace); ankylosis of the knee (if so, the degree at which it is present); recurrent subluxation or lateral instability is present (if so, whether it is slight, moderate, or severe); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; residual cartilage damage; or genu recurvatum.

For the Veteran's low back condition: 

All symptoms of the Veteran's condition should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner must also ascertain whether the Veteran's low back disorder involves intervertebral disc syndrome (if so, whether it is manifested by, or productive of, incapacitating episodes and the frequency thereof).

The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Address whether the Veteran has any neurological abnormality associated with the low back condition (if so, identify the nerve root involved and the severity of such impairment.)

For the Veteran's residuals of basal cell carcinoma:

The examiner should report all manifestations related to the Veteran's residuals of basal cell carcinoma, including but not limited to, the functional impact in consideration of both medical and lay evidence and the location, measurements, and effects of any scars attributable to the service-connected basil cell carcinoma.  

The examiner should also note whether the Veteran has a skin malignancy that requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision. 

For the Veteran's sinusitis: 

All symptoms of the Veteran's conditions should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

The examiner should identify any (at any time during the appeal period beginning May 2008) (a) incapacitating episodes of sinusitis that require prolonged antibiotic treatment, and/or (b) non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and if so, the frequency.  

The examiner should state whether there has been radical surgery with chronic osteomyelitis; repeated surgeries due to sinusitis or; near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries. 

An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  

A complete rationale for all opinions must be provided.  

3.  Thereafter, the issues on appeal should then be readjudicated.  If any issue on appeal is not resolved to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.








      (CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


